Citation Nr: 1015442	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2005, for the award of service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to May 1968 
and from January to October 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  Service connection for undiagnosed illness manifested by 
joint pain was denied by rating decisions in May 1996, July 
1997 and June 1998.  The Veteran did not perfect an appeal on 
any of these decisions.  

2.  An application to reopen the previously denied claim for 
service connection was received on October 18, 2004.  This 
application to reopen was denied in a March 2005 rating 
decision.  

3.  Prior to the expiration of the appeal period for the 
March 2005 decision, the Veteran submitted new and material 
evidence based on which service connection was granted.  


CONCLUSION OF LAW

The criteria for an effective date of October 18, 2004, but 
no earlier, for the award of service connection for 
fibromyalgia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(b), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  Id. 
at 200.

After a thorough review of the record, the Board finds that 
an effective date of October 18, 2004, the date the Veteran's 
initial reopened claim was received, should be assigned for 
the grant of service connection for fibromyalgia.  

The basic facts are not in dispute.  In July 1995, the 
Veteran filed his initial claim of service connection for an 
undiagnosed illness manifested by "joint pain" as a result 
of service in the Persian Gulf.  This claim was denied in a 
May 1996 rating decision.  Subsequent rating decisions in 
July 1997 and June 1998 confirmed the denial of service 
connection for undiagnosed illness manifested by joint pain.  
These decisions are final based on the evidence then of 
record.  

In October 2004, the Veteran filed an application to reopen 
the claim of service connection for joint pain.  This claim 
was denied in a March 2005 rating decision because, although 
the evidence included findings of fibromyalgia, a VA examiner 
had found no evidence of fibromyalgia during examination.  

In October 2005, the Veteran submitted a statement in which 
he indicated that he had a "new issue" and requested that 
the RO "evaluate [him] for service connection for 
fibromyalgia" because he had been diagnosed with the 
disorder by his private doctor and because he believed the 
disorder was eligible for service connection under VA 
regulations based on his Gulf War status.  

In March 2006, the Veteran submitted medical records from his 
private physician which reflect findings of fibromyalgia.  A 
VA examination was subsequently conducted in March 2006, and 
the examiner diagnosed fibromyalgia, which was as likely as 
not related to Gulf War deployment.  Service connection was 
then granted in an April 2006 rating decision, and an 
effective date of October 31, 2005, the date the October 2005 
statement was received, was assigned.  The Veteran contends 
that an earlier effective date is warranted.  

The Board notes that the October 2004 claim was denied in an 
unappealed March 2005 rating decision.  The provisions of 
38 C.F.R. § 3.156(b) state that new and material evidence 
received prior to the expiration of the appeal period is 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period, 
however.  

In this case, new and material evidence based on which 
service connection was ultimately granted was received prior 
to the expiration of the appeal period for the March 2005 
decision.  Thus, the Board finds that the claim was 
essentially on appeal and that October 18, 2004, is the 
proper date of claim.  

The evidence suggests that entitlement arose prior to October 
18, 2004, but the Veteran did not file a claim until October 
18, 2004.  As October 18, 2004, is the later of the two dates 
(between date entitlement arose and date of claim), that date 
is the proper effective date.  

The Board acknowledges that the Veteran contends that the 
effective date of the award of service connection should be 
the date his July 1995 claim was received because he had 
fibromyalgia then.  The July 1995 claim was finally resolved 
with no perfected appeal, however, and a review of the 
evidence indicates that, following the June 1998 decision and 
prior to October 18, 2004, the Veteran did not submit any 
communication indicative of intent to apply for service 
connection for fibromyalgia which could constitute a pending 
claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim 
prior to October 18, 2004, pursuant to which benefits could 
be granted.  
 
In sum, the Board finds that an effective date of October 18, 
2004, but no earlier is warranted for the award of service 
connection for fibromyalgia.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his challenge to the 
effective date following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has obtained all relevant and 
available medical records, assisted the Veteran in obtaining 
evidence, and afforded him the opportunity to participate in 
a personal hearing.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings, and generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  

The Veteran has not identified any other pertinent evidence 
that remains outstanding and available.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An effective date of October 18, 2004, for the award of 
service connection for fibromyalgia is granted.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


